Citation Nr: 1622339	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to TDIU because his service-connected coronary artery disease (60 percent) and diabetes (20 percent) limit his ability to work, to include at his own barber business.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that "provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ."  

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose, 
4 Vet. App. at 363; 38 C.F.R. § 4.16(a) (2015).

In the instant matter, the Veteran has admitted to some part-time employment as either a barber or as a limousine driver as recently as 2014.  However, the Veteran's application for TDIU indicates that as recently as 2004, he was employed as a photographer.  Therefore, the record requires additional information- specifically, the Board would find it helpful to establish the Veteran's complete educational and employment history so that it may evaluate the Veteran's disabilities and their effect on his ability to obtain and maintain gainful employment.  Section 4.16(a) sets forth that a veteran can establish marginal employment either by demonstrating an income less than the poverty threshold established by the U.S. Census Bureau or by the facts of his particular case.  Thus, if the evidence or facts reflect that a veteran is capable only of marginal employment, he is incapable of securing or following a substantially gainful occupation and is therefore entitled to a total disability rating based on individual unemployability if his service-connected disabilities are the cause of that incapability.  Ortiz-Valles v. McDonald, No. 14-2540, slip op. at 7 (Vet. App. May 20, 2016).

In addition, the initial evaluation of this claim by the RO relied exclusively on an examination conducted in connection with his service connection claim for ischemic heart disease.  Although that examination report did note some limitations, it did not explicitly describe how his condition affected his ability to engage in gainful employment.  Additionally, the Board notes that the Veteran is also service connected for diabetes mellitus.  However, the record is void of a description of that disability and its effect on his ability to work.  See October 2014 Brief (arguing "that the VA examiner stated that the veteran's coronary artery disease does not impose any functional limitations on employment, but failed to mention the impact of the veteran's service connected diabetes also as a contributing factor to employment").  

The Board also recognizes that the last time the Veteran was afforded a VA examination was nearly six years ago.  Accordingly, on remand, the Board would request that the Veteran be afforded a new VA examination to fully assess his present service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about the impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.

2. Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination, and should be reviewed.

The examiner must take a detailed history from the Veteran, to include an account of his work history, as well as his educational history.  Then, the examiner should evaluate the Veteran's service-connected disability picture (whether due to a single disability or a cumulative effect of multiple disabilities) and describe whether that disability picture impairs his ability to meet the demands of a job, either sedentary or physical.  Such an evaluation should include a description of the limitations and restrictions imposed by his service-connected impairments on various work activities.  This should involve commenting on the functional impairment caused solely by the service-connected disabilities.

The examiner should be careful to limit this description to the Veteran's service connected disabilities (non-obstructive coronary artery disease and diabetes mellitus, type II) and should not consider any non-service connected disabilities or his age.  A comprehensive rationale should be set forth for the conclusions reached.  

3. Thereafter, the AOJ should readjudicate the issue of entitlement to TDIU.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




